Bockes, J.
There was undoubtedly evidence given on the trial bearing on the question of defendant’s negligence sufficient to make the case a proper one for the jury on that branch of it; but it seems quite clear that the negligence, not to say gross carelessness, of the plaintiff’s intestate contributed to the injury for which the recovery was had. Let it be conceded that the line of standing cars entirely cut off and prevented the view from the sidewalk for over two hundred feet southerly from the crossing, and it then stands undisputed that, on passing the end, of the line of those cars, the deceased came to a place where there was an unobstructed view on her right and along the track, enabling her without other difficulty 'than merely turning her head to see the approaching train. There was first the space between the first and second track, about six feet; then the width of the second track, and then a further space of twenty feet to the third track, on which the accident occurred. Over this distance the deceased passed, as it appears, with nothing to obstruct the view in the direction of the approaching engine. Had she but turned her head a trifle to make observation the danger must have been seen. Indeed, when the deceased approached the third track, after passing the second, she had abundant opportunity, in a place of absolute safety, to make observation, which if done would have disclosed the danger in time for her readily to avoid it. Before attempting to cross this third track, and when in a place of absolute safety, it was her duty to look both ways in order to avoid possible danger.
It has been repeatedly held that the omission of such precaution is negligence, and will prevent a recovery for an injury occasioned by a passing train. Haight v. N. Y. C. R. R. Co., 7 Lans. 11; Davis v. N. Y. C. & H. R. R. R. Co., 47 N. Y. 400; Barker v. *125Savage, 45 id. 191; Gorton v. Erie Railway Co., id. 661; Beisiegel v. N. Y. C. R. R. Co., 40 id. 9, 22; Wilcox v. R., W. & O. R. R. Co., 39 id. 358. Reynolds v. N. Y. Cent. & Hud. Riv. R. R. Co., 2 N. Y. Sup. 644, was reversed on this ground • in court of appeals.
In Wilcox v. R., W. & O. R. R. Co., it was decided that when the deceased was killed in attempting to -cross the railroad track within the limits of the public highway and at a public crossing, if it appear that the deceased would have seen the approaching cars in season to have avoided them, had he first looked before attempting to cross, it will be presumed that he did not look; and by omitting so plain and imperative a duty he will be deemed to have been guilty of negligence which precludes a recovery.- This decision coyers the case at bar in all its principal phases. The deceased had the opportunity, in a place of safety, to make the necessary observation. ■ The view was not obstructed by any intervening object. The locality and numerous tracks admonished her of danger, and she was bound to vigilance and the exercise of ordinary prudence. It was not necessary for her even to stop to look; as the mere turning of the head would have brought the line of tracks into full view for a considerable distance in the direction from which danger was to be apprehended. There was no other moving car; nothing whatever to divert or distract the attention or to induce confusion. Thus, without excuse for the omission, the deceased evidently neglected the usual precaution for safety, and with culpable heedlessness placed herself in the way of disaster. Therefore, according to the well-settled rule applicable in such cases, there can be no recovery for the injury to which her own palpable negligence contributed. The motion for a dismissal, of the complaint should have been granted.
I am also clearly of the opinion that the verdict of $4,000 is unauthorized by the proof. The recovery in this class of actions must be confined to the pecuniary loss sustained-by the death of ' the intestate, and damages can only be awarded on proof of loss. The rule was recognized in McIntyre v. N. Y. C. R. R. Co., 37 N. Y. 287, 289, that the burden was upon the plaintiff to prove the pecuniary injury, and such facts as could enable the jury to determine what would be a fair and just compensation for the death of the party; and it is then intimated, if not in fact asserted, that such proof was necessary in order to entitle the plaintiff to *126recover more than nominal damages. In the case at bar there was no proof of pecuniary loss to any one, except what might he inferred from the two facts that the deceased was a married woman, and aged twenty years. There was no evidence given of her capabilities, mental or physical, nor of hel1 situation and circumstances in life, nor how she had been or could be of benefit to her husband and next of kin. There was no proof whatever showing that her life was of any pecuniary value or advantage to any one; therefore, there was no proof that any pecuniary loss resulted to any person from her death, and the verdict of 14,000 is without evidence to give it support. It must have been the result of mere conjecture. As the case is here presented on the proof, no more than nominal damages were recoverable had the right of action in other respects been established.
The order and judgment appealed from must be reversed and a new trial granted, with costs to abide the result.

Judgment reversed and new trial granted.